Per Curiam:
Loss of wages and payment of doctor’s bills not having been pleaded, evidence thereof was improperly admitted. The judgment and order should, therefore, be reversed, and a new trial ordered, with costs to appellant to abide the event, unless the plaintiff stipulates to reduce the judgment as entered to the sum of $2,118.95, in which event the judgment as so modified and the order appealed from are affirmed, without costs. Present — Clarke, P. J., Smith, Merrell, Finch and Martin, JJ. judgment and order reversed and new trial ordered, with costs to the appellant to abide the event, unless plaintiff stipulates to reduce the judgment as entered to the sum of $2,118.95, in which event the judgment as so modified and the order appealed from are affirmed, without costs. Settle order on notice.